UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6089


CLYDE OWEN DAY, JR.,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00079-RBS-DEM)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clyde Owen Day, Jr., Appellant Pro Se. Kathleen Beatty Martin,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Clyde        Owen       Day,    Jr.,       seeks    to    appeal          the    district

court’s       order      accepting             the    recommendation            of    the    magistrate

judge       and    denying           his       Fed.     R.    Civ.     P.       60(b)       motion        for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.          § 2254       (2006)          petition.           The    order        is     not

appealable          unless           a     circuit         justice        or     judge           issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,              369    F.3d        363,     369       (4th        Cir.     2004).

A certificate            of      appealability               will     not       issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                             When the district court denies

relief      on    the     merits,          a    prisoner       satisfies         this       standard       by

demonstrating            that        reasonable            jurists     would         find        that     the

district         court’s       assessment             of    the     constitutional           claims        is

debatable         or     wrong.           Slack       v.     McDaniel,         529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                       Slack, 529 U.S.

at    484-85.            We    have        independently            reviewed         the    record        and

conclude          that        Day        has    not        made     the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

                                                       2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3